Citation Nr: 0507314	
Decision Date: 03/14/05    Archive Date: 03/21/05	

DOCKET NO.  03-22 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability. 

2.  Entitlement to service connection for a back disability. 

3.  Entitlement to service connection for a left knee 
disability. 

4.  Entitlement to service connection for numbness of the 
right arm as secondary to a service-connected back 
disability. 

5.  Entitlement to an increased (compensable) initial rating 
for meralgia paresthetica.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from January 1962 to December 
1963.

This matter comes before Board of Veterans' Appeals (Board) 
on appeal from March 2002 and January 2004 decisions of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
New York, New York, and St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran does not have a bilateral foot disability 
that is related to active service.

2.  The veteran does not have a back disability that is 
related to active service.

3.  The veteran does not have a left knee disability that is 
related to active service.

4.  Service connection is not in effect for a back disability 
and it is therefore impossible for the veteran to have 
numbness of the right arm that is secondary to a service-
connected back disability.

5.  The veteran's service-connected meralgia paresthetica is 
manifest by numbness that does not inhibit mobility or other 
function in any discernible way and does not result in 
greater than mild impairment.


CONCLUSIONS OF LAW

1.  Bilateral pes planus and bilateral heel spurs were not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  A back disability, to include multi-level degenerative 
disc disease and spondylosis of the spine with herniated 
nucleus pulposus at L4-5 and L5-S1, was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  A left knee disability was not incurred in or aggravated 
during active service, and the service incurrence of 
arthritis may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  Numbness of the right arm is not proximately due to or 
the result of a service-connected back disability.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2004).

5.  The criteria for an initial compensable evaluation for 
meralgia paresthetica have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 8529 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that a service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

When a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The reports of the veteran's preinduction examination, 
conducted in September 1961, and medical history completed in 
conjunction therewith, reflect that the veteran reported that 
he had no foot trouble, no bone, joint, or other deformity, 
and no lameness.  He did report previous injury to the right 
knee and an appendectomy.  The report of the examination 
reflects that the veteran's feet, spine, and lower 
extremities were all normal.  The veteran's service medical 
records are silent for complaint, finding, or treatment with 
respect to the veteran's feet, back, and left knee.  The 
report of the veteran's service separation examination, and 
medical history completed in conjunction therewith, in 
October 1963, reflects that the veteran reported no foot 
trouble, lameness, or bone, joint, or other deformity.  He 
did indicate that he had swollen or painful joints.  He said 
that he was in good health except for leg trouble.  The 
examiner described this on the medical history as having 
trouble with numbness and burning in the right leg around the 
knee.  The swollen joint was indicated to also refer to the 
right knee.  The medical history appears to indicate that a 
fairly comprehensive review of the veteran's medical history 
and complaints was completed.  The report of the examination 
reflects that the veteran's feet and spine were normal.  It 
indicates that his lower extremities were abnormal to the 
extent that there was a compression right lateral femoral 
cutaneous nerve due to pressure from a pistol belt.

September 2000 and February 2004 letters from the veteran's 
spouse reflects that she met the veteran prior to him 
entering service.  She indicates that she knew he had a 
condition called flat feet at that time and he informed her 
of his mother's attempts to strengthen his arches.  She also 
indicated that during the veteran's active service he had 
experienced severe upper back pain to which she had applied 
heating products for over 6 weeks.  She indicated that he had 
sought no official medical treatment during service for these 
complaints.

A September 2000 letter from the veteran's brother reflects 
that at approximately 10 years of age he heard his mother 
tell the veteran that the veteran had flat feet.  He saw her 
attempt to use therapy to strengthen the veteran's arches, 
but the exercises were not done on a regular basis.

The veteran's spouse and brother are qualified to report 
observations that they have made, as well as what they have 
been told.  However, there is no evidence of record 
indicating that either his spouse or his brother are medical 
professionals.  Therefore, they are not qualified to offer 
medical diagnoses or medical etiologies.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the veteran's 
spouse and brother's statements regarding any diagnosis or 
etiology for symptoms will not be accorded any probative 
weight.  Further, there is no evidence indicating that the 
veteran's mother has medical training that would enable her 
to diagnose flat feet. Id.  Accordingly, statements with 
respect to any diagnosis the mother offered with respect to 
the veteran's feet will not be accorded any probative weight.

A September 2000 letter from a private podiatrist reflects 
that the veteran reported that he had heel pain that was 
aggravated by his duty during active service.  The podiatrist 
indicated that he believed that the veteran's activity in the 
service adversely affected his feet and contributed to the 
condition that the veteran had today.  There is no indication 
that the private podiatrist had access to any of the 
veteran's service medical records.  Therefore, his opinion 
will be accorded very small probative weight because it is 
based upon the veteran's best attempt to recollect events 
occurring more than 30 years before, and is based upon a 
history that is contradicted by contemporaneous medical 
evidence in the form of service medical records.

The report of an April 2001 private MRI of the veteran's 
lumbar spine reflects multi-level disc degeneration and 
spondylosis, focal posterior disc herniation with impression 
upon the thecal sac at L5-S1, and asymmetric posterior disc 
bulging with an apparent right posterolateral annular tear 
and herniation at L4-5.  The report of an April 2001 private 
X-ray of the left knee reflects that it was negative for 
fracture and soft tissues were unremarkable.  The report of a 
May 2001 MRI of the left knee reflects that there were small 
effusions with linear signal present in the posterior horn 
without definitive extension to the articular cartilaginous 
surface.

A June 2001 letter from a private chiropractor reflects that 
the veteran reported to him that pain in his back, knees, and 
feet had become progressively worse at approximately the same 
time he was assigned to his duties during active service.  
The chiropractor indicated that if the case history and 
reported symptoms were accurate, with the veteran's history 
of being flat-footed and having to spend a significant amount 
of time on his feet doing guard duty while wearing a weapon, 
the chiropractor could see a direct relationship between his 
past history and injuries and his current disability.  
Because the private chiropractor's opinion is based upon the 
accuracy of the case history and reported symptoms, and 
because the reported symptoms and case history, as it relates 
to the veteran's active service, are contradicted by 
contemporaneous service medical examinations and service 
medical records, the private chiropractor's opinion will be 
accorded very small probative weight.

A May 2001 report from a private neurologist reflects that 
the veteran complained of lower back pain, but does not offer 
any opinion with respect to etiology relevant to the 
veteran's feet, back, or left knee.

The reports of October 2001 VA foot, left knee, and back 
examinations reflect diagnoses including bilateral pes planus 
and bilateral heel spurs, osteoarthritis of the left knee, 
and multi-level degenerative disc disease and spondylosis of 
the spine with herniated nucleus pulposus at L4-5 and L5-S1.  
The examiner offered the opinion that the veteran's bilateral 
pes planus, bilateral heel spurs, and osteoarthritis of the 
left knee were not related to active service.  He also 
indicated that there was a possibility that the numbness in 
the veteran's right leg could have been related to the 
veteran's back, but in terms of probability it was less than 
50 percent.  The reports of the October 2001 VA examinations 
will be accorded very large probative weight because the 
examiner had access to the veteran's medical record, 
including his service medical records, as well as having the 
benefit of interviewing the veteran during the examinations.

The veteran's service medical records will be accorded large 
probative weight because they reflect complaints and findings 
that are contemporaneous with the veteran's service, and the 
best efforts at that time to thoroughly and completely 
examine the veteran.

The veteran has submitted multiple statements indicating his 
belief with respect to there being a relationship between 
current back and left knee disability in his active service, 
as well as his belief that he had flat feet prior to service, 
and that his flat feet were aggravated during his service.  
However, the veteran is not qualified as a lay person to 
offer a medical diagnosis or medical etiology.  See Espiritu.  
Therefore, the veteran's statements regarding any diagnosis 
or etiology for symptoms will not be accorded any probative 
weight.

On the basis of the above analysis there is evidence of very 
small probative weight which indicates that there is some 
relationship between the veteran's active service and 
currently manifested disabilities of the feet, back, and left 
knee.  There is evidence of large and very large probative 
weight that reflects that the veteran did not have any 
disability of the feet, back, or left knee during service, 
and that current disabilities relating to his feet, back, and 
left knee, are not related to his active service.  Therefore, 
a preponderance of the evidence is against the veteran's 
claims for service connection for bilateral foot disability, 
back disability, and left knee disability.

In light of the Board's decision herein to deny the veteran's 
claim for service connection for a back disability there is 
no legal basis on which his claim for service connection for 
numbness of the right arm as secondary to a service-connected 
back disability can be granted.  Since the law and not the 
evidence is dispositive with respect to this issue, the 
appeal with respect to the issue of entitlement to service 
connection for numbness of the right arm secondary to 
service-connected back disability is terminated due to 
absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).

The veteran has indicated a belief that someone must have 
told his mother that he had flat feet.  He has suggested that 
VA could check the hospital records of a private hospital to 
see if they informed his mother that he had flat feet at the 
time of his birth in 1939.  There apparently has been no 
attempt on the part of the veteran to obtain these records, 
and it does not appear that VA has attempted to obtain them 
either.  Even assuming for purposes of argument that the 
veteran had flat feet from birth, the Board has concluded 
that its decision would not be different herein.  With 
consideration that the veteran's September 1961 preinduction 
examination indicates that his feet were normal, and that he 
reported that he had no problems with his feet, the Board 
concludes that the veteran is presumed to be sound at the 
time of his entrance into active service.  Therefore, any 
finding that he had flat feet during service, and that his 
current flat feet are related to service would warrant 
service connection.  Whereas, if we were to consider that he 
had flat feet prior to service, it would have to be shown 
that there was aggravation of this condition during his 
active service in order to grant service connection rather 
than just the simple showing that flat feet existed.  With 
consideration that the veteran's feet were shown to be normal 
at service separation, and that he reported that he had no 
foot trouble at service separation, a preponderance of the 
evidence would still be against the veteran's claim that 
there was aggravation of a pre-existing flatfoot disability.  
In reaching this conclusion the Board observes that the 
report of medical history the veteran completed, as well as 
the portion completed by the examining physician, in October 
1963, is comprehensive and detailed in nature.  Therefore, 
the Board concludes that the contemporaneous medical 
evidence, which has been accorded large probative weight, 
supports the conclusion that the veteran did not have any 
foot problem at the time he separated from active service.

II. Initial Disability Evaluation

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Since this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as staged ratings.  Id. at 125.

A January 2004 RO decision granted service connection for 
meralgia paresthetica and assigned a noncompensable 
evaluation effective June 6, 2002.

The report of a December 2003 VA examination reflects that 
the examiner had reviewed the veteran's claims file.  The 
examiner observed that, at the time of the veteran's 
separation from service, compression of the right lateral 
femoral cutaneous nerve was noted.  The examiner indicated 
that this condition is called meralgia paresthetica.  The 
examiner further indicated that since the lateral femoral 
cutaneous nerve is sensory in nature only, it does not lead 
to any motor difficulties.  On examination of the right 
thigh, in the distribution of the lateral femoral cutaneous 
nerve, the veteran had numbness, although he was able to feel 
light touch and pain sensations.  There was no muscle atrophy 
of the hamstring or quadriceps muscles and the right knee had 
full range of motion.  Deep tendon reflexes were active and 
equal, bilaterally.  There was no abnormality of station or 
gait.  The examiner indicated that the veteran's meralgia 
paresthetica did not appear to inhibit his mobility or other 
functions in any discernible way.

The veteran's meralgia paresthetica has been evaluated under 
the provisions of Diagnostic Code 8529 of the Rating 
Schedule.  Diagnostic Code 8529 reflects that mild or 
moderate paralysis of the external cutaneous nerve of the 
thigh warrants a noncompensable evaluation.  Severe to 
complete paralysis of the external cutaneous nerve of the 
thigh warrants a 10 percent evaluation.  

With consideration that the competent medical evidence 
reflects that, while the veteran complains of numbness of the 
right thigh, he continues to be able to feel light touch and 
pain sensations, has no muscle atrophy, no deep tendon reflex 
impairment, and the meralgia paresthetica does not appear to 
inhibit his mobility or other functions in any discernible 
way.  There is no competent medical evidence indicating that 
the veteran experiences more than mild meralgia paresthetica.  
Accordingly, a preponderance of the evidence is against a 
finding that the veteran experiences more than mild paralysis 
of the cutaneous nerve of the thigh at any time during the 
appeal.  Therefore, a preponderance of the evidence is 
against an initial compensable evaluation for meralgia 
paresthetica.  

III.  Veterans Claims Assistance Act

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 
18 Vet. App. 112, (2004), held, in part, that a Veterans 
Claims Assistance Act of 2000 (VCAA) notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, a 
rating decision in March 2002 adjudicated the veteran's 
claims with respect to bilateral foot disability, back 
disability, and left knee disability.  The veteran was 
advised of the VCAA by letters dated in March 2001, before 
the adjudication, and again in September 2003, following the 
adjudication.  He was also provided additional information in 
the July 2003 statement of the case, and the February 2004 
supplemental statement of the case which supplied the veteran 
with VA regulations implementing the VCAA.

The March 2002 RO decision denying service connection for the 
veteran's back disability included a discussion relating to 
compression of his right lateral cutaneous nerve or meralgia 
paresthetica.  Therefore, the Board concludes that the 
September 2003 letter to the veteran, providing him VCAA 
notification regarding service connection for the back, 
included notice to him regarding the disability of meralgia 
paresthetica.  VA's General Counsel has concluded that, if, 
in response to notice of its decision on a claim for which VA 
has already given the § 5103(a) notice, VA receives a notice 
of disagreement that raises a new issue, § 7105(d) requires 
VA to take proper action and issue a statement of the case if 
the disagreement is not resolved, but § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  This is the situation in this case 
where we have a September 2003 § 5103(a) notice to the 
veteran that relates to service connection, but we do not 
have a separate 5103(a) notice following the RO's grant of 
service connection and the veteran's notice of disagreement 
raising the down stream issue of an increased initial rating 
of the meralgia paresthetica.  With consideration of the 
opinion of the General Counsel, a second § 5103(a) notice 
regarding the down stream issue of an increased initial 
rating is not required.

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must be provided to the veteran prior to 
adjudication of the claim and must:  (1)  Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about information and evidence that they will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The fourth 
element of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In this case, the Board concludes that the aforementioned 
letters and statement of the case and supplemental statement 
of the case contained all of the elements necessary to comply 
with Pelegrini.  The March 2001 letter informed the veteran 
of evidence that he needed to submit, advising him that he 
should send information describing the additional evidence or 
the evidence itself.  The September 2003 letter specifically 
informed him of the evidence VA had received, what evidence 
VA was responsible for getting, and what evidence VA would 
attempt to obtain if the veteran provided the necessary 
release and a valid current address.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  He has been given ample time to 
respond to the supplemental statement of the case, as well as 
the letters.  When he indicated that an attempt should be 
made to obtain records from the private hospital where he was 
born in 1939, he did not supply a valid current address for 
that hospital.

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a 
de novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions in a matter which, under 38 U.S.C.A. 
§ 511(e), are subject to decision by the Secretary, shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decisions on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a preinitial adjudication notice constitutes harmless 
error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. § 20.1104.  In 
this case, because each of the four requirements of a VCAA 
notice have been fully satisfied, any error in not providing 
a complete notice to the claimant prior to the initial 
adjudication is harmless error.

With respect to the VA's duty to assist, private records have 
been obtained where a current accurate address has been 
supplied.  The veteran has been afforded VA examinations.  
Although he requested a personal hearing during the appeal, 
in June and July 2004, he submitted documents and statements 
indicating that he did not desire a personal hearing any 
longer.

Thus, the Board finds that the VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case, where such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis at 430 (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.

With respect to the issue of service connection for numbness 
of the right arm secondary to service-connected back 
disability where the law is determinative of the issue on 
appeal, there is no further evidence to be developed.  
Accordingly, VCAA, which governs the development of evidence 
for VA claims and appeals is not applicable to this issue, 
and no further action is necessary for compliance with the 
VCAA with respect to the issue of service connection for 
numbness of the right arm secondary to service-connected back 
disability.  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(because the law, and not the evidence, is dispositive of 
this claim, the VCAA is not applicable).  Service connection 
for numbness of the right arm secondary to service-connected 
back disability has been denied due to absence of legal 
merit.  See Sabonis.



ORDER

Service connection for a bilateral foot disability is denied.

Service connection for a back disability is denied.

Service connection for a left knee disability is denied.

Service connection for numbness of the right arm secondary to 
service-connected back disability is denied.

An increased (compensable) initial rating for meralgia 
paresthetica is denied.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


